Filed 9/18/20 In re D.D. CA4/1

                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS


California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



                 COURT OF APPEAL, FOUTH APPELLATE DISTRICT
                                                 DIVISION ONE
                                         STATE OF CALIFORNIA


In re D.D. et al., Persons Coming
Under the Juvenile Court Law.
                                                                 D077360
SAN DIEGO COUNTY HEALTH
AND HUMAN SERVICES
AGENCY,
         Plaintiff and Respondent,                               (Super. Ct. Nos. EJ4016A-B)
         v.
G.W.,
         Defendant and Appellant.

         APPEAL from orders of the Superior Court of San Diego County,
Marian F. Gaston, Judge. Affirmed.
         Patricia K. Saucier, under appointment by the Court of Appeal, for
Defendant and Appellant.
         Thomas E. Montgomery, County Counsel, Caitlin E. Rae, Chief Deputy
County Counsel, and Tahra Broderson, Deputy County Counsel, for Plaintiff
and Respondent.
         Five months after the juvenile court terminated the parental rights of
the parents of dependents D.D. and A.D. and selected a permanent plan of


                                                             1
adoption for them under Welfare and Institutions Code section 366.26,1 the
children’s maternal grandmother, G.W., filed a section 388 petition seeking to
modify the prior section 366.26 orders and have them placed with her. Her
petition alleged that because the San Diego County Health and Human
Services Agency (Agency) removed the children from their initial prospective
adoptive home and temporarily placed them with the Polinsky Children’s
Center (PCC), there had been a change of circumstances since the prior
orders and also that it was in their best interests to be placed with her.
Finding she had not made a prima facie showing of either changed
circumstances or that her proposed order was in the children’s best interests,
the court summarily denied her section 388 petition.
      On appeal, she contends the court: (1) erred by summarily denying her
section 388 petition because she made a prima facie showing of changed
circumstances and that placement with her was in the children’s best
interests; and (2) should have applied section 361.3’s relative placement
preference in considering her section 388 petition or concurrent request for
placement of the children with her. We affirm the orders denying her
petition.
              FACTUAL AND PROCEDURAL BACKGROUND
      In 2015, A.D. was prematurely born. She had an older brother, D.D.,
who was born in 2012. Although A.D. and her mother tested negative for
drugs at the time of A.D.’s birth, her mother subsequently reported she had
used crack cocaine, methamphetamine, and alcohol two days after she gave
birth. Her mother also reported that she had been diagnosed with
schizoaffective disorder and bipolar disorder and had not taken her

1    All statutory references are to the Welfare and Institutions Code unless
otherwise specified.

                                       2
medications for four months. A.D.’s father reported that he lived in a tent
and took medications for bipolar disorder and depression. He tested positive
for marijuana use. D.D. and A.D.’s mother and father agreed with the
Agency that they would participate in voluntary services while their children
were cared for out of their home. D.D. was placed with his maternal
grandmother and A.D. was placed in a foster home that could meet her
special medical needs. However, their parents subsequently failed to engage
in reunification services, did not consistently visit the children, and could not
be located by the Agency.
      In 2016, the Agency filed section 300 dependency petitions for D.D. and
A.D., alleging they had suffered, or were at substantial risk of suffering,
serious physical harm or illness because of their parents’ inability to provide
them with regular care due to mental illness or substance abuse. At their
detention hearing, the court found prima facie showings on the petitions’
allegations had been made by the Agency, detained the children, and granted
supervised visits to their parents. The Agency continued D.D.’s placement
with his grandmother and A.D.’s placement in her foster home.
      At their jurisdiction and disposition hearing, the court found the
petitions’ allegations to be true, removed the children from their parents’

custody, and ordered that they be placed with a relative.2 In its six-month
status review report, the Agency stated that their mother had not
participated in services and it could not locate their father. Although the
Agency had considered placing A.D. with a relative, the maternal
grandmother stated she was not interested in caring for A.D. and just wanted
to see her and be her grandmother. The grandmother was unable to meet

2    Despite that placement order, A.D. continued to be placed in the foster
home.

                                        3
A.D.’s special needs and had attended only one of A.D.’s doctor’s
appointments. The Agency recommended that the court terminate the
parents’ reunification services and set a section 366.26 hearing. The Agency
further recommended that A.D. not be placed with her maternal
grandmother and instead be placed in her specialized foster home.
      In her report, the children’s court appointed special advocate (CASA)
stated that although the maternal grandmother did not work, she took D.D.
to daycare Monday through Friday from 9:00 a.m. to 6:00 p.m., and he was
the first child to be dropped off and the last child to be picked up. Although
his maternal aunt organized a birthday party for him, the grandmother
arrived very late. From April 2016 to August 2016, D.D. slept on a sofa at his
maternal aunt’s home. The grandmother told the CASA that she had been
sleeping at her boyfriend’s home and he did not want any children living in
his home. Also, D.D., at four years old, was still wearing pull-up diapers.
The grandmother stated that she would prefer not to care for a child at this
stage of her life, but did not want D.D. to go to a foster home. She hoped that
his mother would become sober and be able to care for him again.
      In October 2016, the maternal grandmother filed a section 388 petition,
seeking placement of A.D. with her or placement of both D.D. and A.D. with
their maternal aunt.
      In its December 2016 addendum to its six-month status review report,
the Agency stated that the children’s maternal aunt had asked that the
children be placed with her. The Agency also recommended that the court
grant the children’s father an additional six months of reunification services.
In January 2017, the court granted the grandmother’s section 388 petition
and ordered that D.D. and A.D. be placed in an approved home of a relative.




                                       4
        At the contested six-month review hearing, the court terminated the
mother’s reunification services, ordered additional services for the father,
ordered that the children be placed with a relative, and set a 12-month

review hearing.3
        In its 12-month status review report, the Agency stated that the
children had been placed in the maternal aunt’s home in January 2017 and
appeared to be thriving. Because their father had not participated in
reunification services, the Agency recommended that the court terminate his
services and set a section 366.26 hearing for the children.
        At the contested 12-month review hearing, the court terminated the
father’s reunification services and set a section 366.26 hearing. The court
also continued the children’s placement in the approved home of a relative
(i.e., the maternal aunt).
        In its section 366.26 report, the Agency stated that it believed the
children were specifically and generally adoptable, and it recommended that
the parents’ parental rights be terminated and a permanent plan of adoption
be selected for the children. It stated that their current caregiver (i.e., the
maternal aunt) had expressed a desire to adopt them. In her report, the
CASA stated the children were doing well in the maternal aunt’s home and
recommended that they remain in their current placement.
        At the August 2017 section 366.26 hearing, the court terminated the
parents’ parental rights and selected adoption as the children’s permanent
plan.
        In September 2017, on the mother’s and father’s appeals from the
juvenile court’s jurisdictional and dispositional orders for the children, we

3     At the hearing, the court also denied the mother’s section 388 petition
alleging defective notices had been given by the Agency.

                                         5
reversed the orders, concluding that the Agency had not given the father
proper notice and had not complied with the notice provisions of the Indian
Child Welfare Act (ICWA; 25 U.S.C. § 1901 et seq.), and directed the court to
provide proper notice on remand. (In re D.D. (D071771, Sept. 18, 2017)
[nonpub. opn.].)
      On remand, the juvenile court conducted a new contested jurisdiction
and disposition hearing in February 2018, found the petitions’ allegations to
be true, removed custody of the children from their parents, denied the
parents reunification services pursuant to section 361.5, subdivision (b)(1),
and set a review hearing. The children continued their placement with an
approved home of a relative (i.e., the maternal aunt).
      At the new contested six-month review hearing in September 2018, the
court found that proper ICWA notices had been given, ICWA did not apply,
and the parents had made no progress toward reunification with their
children and could not be located. The court set a section 366.26 hearing.
      In December 2018, the Agency filed section 387 petitions seeking to
change the children’s placement from the home of a relative, alleging that
their current placement was not appropriate and seeking to place them in
foster care. In particular, the petitions alleged that the relative caregiver
(i.e., the maternal aunt) had exposed the children to domestic violence in
their home and was no longer willing or able to provide adequate care and
supervision for them. In its detention report in support of its section 387
petitions, the Agency stated, inter alia, that the maternal aunt had allowed a
woman to live in her home with the children and with whom she had a
physical altercation in the children’s presence. That woman also informed
the Agency that she cared for the children about 95 percent of the time. The
Agency had temporarily placed the children with the maternal grandmother


                                        6
and sought an emergency clearance of her home through the resource family
approval (RFA) process. However, because her home was not cleared on an
emergency basis, the children were moved to A.D.’s previous foster home.
The foster parent informed the Agency that she was interested in adopting
the children if placement with the maternal grandmother was unsuccessful.
The court found the allegations in the section 387 petitions to be true and
ordered that the children be placed in a foster home.
      However, in February 2019 after the foster parent asked that the
children be removed, they were placed at PCC and then in the care of a foster
home that was not interested in adoption. The processing of grandmother’s
RFA application had not been completed because she had not signed a release
of information despite two 30-day notices requesting the release and being
informed her application would be closed without the release of information.
Between February and April 2019, neither the maternal aunt nor the
maternal grandmother visited the children. In May 2019, based on alleged
neglect and failure to protect the children from sexual abuse by another child
in their current foster home, the children were moved to another foster home.
      At the scheduled June 2019 section 366.26 hearing, the court continued
the hearing based on the Agency’s request for additional time to allow the
children to stabilize in their new foster home. Counsel for the mother
informed the court that she then intended to raise the issue of assessing the
suitability of the maternal grandmother for placement of the children under
section 361.3 and the issue of her RFA evaluation. The court informed the
maternal grandmother that she needed to complete all of the requirements
for her RFA application to be considered for placement of the children. By
August 2019, the grandmother had complied with the RFA requirements and




                                       7
her application was being processed, but there had been a delay in receiving
supporting documents.
      In its section 366.26 report, the Agency recommended that the court
terminate the parents’ parental rights and that it select a permanent plan of
adoption for the children. Their current foster home was interested in
adopting them.
      At the August 27, 2019 contested section 366.26 hearing, the court
initially denied the mother’s request for a continuance to allow more time to
complete the grandmother’s RFA evaluation, stating that much of the delay
was the result of the grandmother’s reluctance to comply with the RFA
process. The court also stated that as of the date of the hearing, neither the
Agency nor it could legally place the children with the grandmother because
her home had not yet been approved. The court received in evidence the
Agency’s reports and addenda thereto, the CASA’s report, and heard
testimony from the Agency’s social worker who had been assigned to the case
since February 2019. After hearing arguments of counsel, the court found, by
clear and convincing evidence, that the children were adoptable and that no
exception to termination of parental rights applied. The court terminated the
mother’s and father’s parental rights, selected adoption as the children’s
permanent plans, and ordered that the children remain placed with the
Agency for adoptive placement.
      In October 2019, the Agency removed the children from their
prospective adoptive home after it substantiated an allegation of general
neglect. After the children were cared for at PCC for a couple of weeks, the
Agency placed them in the home of a nonrelative extended family member
(NREFM) who was a friend of the maternal aunt and had been approved
through the RFA emergency process. However, the NREFM cared for the


                                       8
children for only two weeks because D.D. made an unfounded claim of neglect
and then the caregiver dropped the children off at PCC, claiming that caring
for the children was too much for her. The Agency notified the court that it
had made a change of placement at the same placement level.
      The children remained at PCC for a couple of months while the Agency
sought to locate a new prospective adoptive home. Ultimately, in January
2020, the Agency located an Orange County prospective adoptive mother,
who met the children and then invited them to her home for two overnight
visits. The children’s CASA reported that at the beginning of the second
overnight visit, the children ran to the foster mother and hugged her and
then ran upstairs to “their” rooms. On the return trip home, they told the
CASA they had a good time. The foster mother stated that she asked to take
time off from work to bond with the children and make sure it was a good fit
for them because she wanted it to be their last placement. At a child and
family team (CFT) meeting in late January, the team discussed that D.D.
liked the foster mother and wanted to live with her. The foster mother
subsequently visited the children in San Diego and attended D.D.’s
individualized education plan (IEP) meeting at school. When the Agency’s
social worker asked D.D. how he felt about the foster mother, he replied that
he liked going to her home and wanted to stay there, asking, “Forever?” He
told his teacher he was glad the foster mother was taking her time to be sure
she was ready to care for him and his sister, instead of taking them right
away. D.D. felt like he had a voice in his placement for the first time because
he was able to meet the foster mother before being placed with her. He was
okay with switching schools if his new family could be his forever family.
      In mid-February 2020, the foster mother confirmed that she wanted to
adopt D.D. and A.D. and asked the Agency if she could discuss it with them


                                       9
at their upcoming weekend visit. After that visit, the CASA reported that
D.D. was extremely happy that he had a forever home. The CASA also heard
A.D. tell the foster mother, “I love you.”
      Around that time, the maternal aunt contacted the Agency social
worker and was upset that the children were having preplacement visits with
a new foster home. She believed the Agency was going to wait until the
maternal grandmother could be approved for their placement. A couple of
days later, the Agency placed the children with the new prospective adoptive
mother who had taken eight weeks off of work to bond with them.
      On February 10, 2020, the maternal grandmother filed a section 388
petition seeking to change the section 366.26 orders issued on August 27,
2019, at which the court denied the requests for a continuance to allow her
time to complete the RFA process and have the children instead placed with

her.4 Regarding the changes that she alleged had occurred since the prior
orders, she asserted that in November 2019 the children were removed from
their prospective adoptive home and placed at PCC where they remained.
She further alleged placement with her would be in the children’s best
interests because they were bonded to her, wanted to be placed with her, and
placement with relatives would be better for them than “languishing” at a
temporary shelter (i.e., PCC). She did not attach any documents in support
of her section 388 petition. Importantly, she did not allege, nor submit any
evidence showing, that her home had been approved for placement through
the RFA process.


4     In the mother’s appeal challenging the August 27, 2019 section 366.26
orders, we affirmed the juvenile court’s denial of a continuance and its
finding that the beneficial parent-child relationship exception did not apply
to preclude termination of her parental rights. (In re D.D. (D076428, Feb. 24,
2020) [nonpub. opn.].)

                                        10
        In its report, the Agency recommended that the court deny the section
388 petition. As of late February 2020, the grandmother’s RFA application
had not yet been approved and the children were in an adoptive placement.
Also, the Agency had concerns regarding the maternal grandmother’s ability
to care for D.D. and A.D. Her past statements and visitation patterns
showed she was not committed to caring for the children. For example, from
April 2019 to August 2019, the maternal grandmother visited the children
only five times and most of those visits had been requested by the maternal
aunt.
        At the February 27, 2020 hearing on the section 388 petition, counsel
for the maternal grandmother represented that her RFA application was still
pending and argued the Agency should provide her with its reasons for any
denial. Also, her counsel argued that if the court does not place the children
with the maternal grandmother, she should be considered as a backup
placement if the current adoptive placement failed. The Agency argued that
the court should summarily deny the section 388 petition because the
maternal grandmother had not made prima facie showings of changed
circumstances or that her proposed order was in the children’s best interests.
Counsel for the children stated that although they told her they wished to
live with the grandmother, her position as their guardian ad litem was that
the court should summarily deny the section 388 petition. The CASA
reported that D.D. had made a smooth transition to his new school and A.D.
would be starting preschool soon and enjoyed walking the prospective
adoptive mother’s two dogs. In rebuttal, counsel for the maternal
grandmother argued she had made a prima facie showing in support of her
section 388 petition and also argued that the court should evaluate placement
of the children with the maternal grandmother pursuant to section 361.3.


                                       11
      The court summarily denied the maternal grandmother’s section 388
petition, finding that she had not made a prima facie showing of changed
circumstances. It also found that she had not made a prima facie showing
that placement of the children with her was in their best interests because
her home had not been approved and it could not lawfully place them with
her. Nevertheless, the court directed the Agency to work with the maternal
grandmother to quickly complete its evaluation of her RFA application.
      The maternal grandmother timely filed a notice of appeal challenging
the February 27, 2020 orders denying her section 388 petition.
                                  DISCUSSION
                                        I
                  No Prima Facie Showing on Section 388 Petition
      The maternal grandmother contends the court erred by summarily
denying her section 388 petition because she made prima facie showings of
changed circumstances and that placement with her was in the children’s
best interests.
                                        A
      Section 388 allows a parent or other interested person to petition the
juvenile court to change, modify, or set aside a previously made dependency
order. (§ 388, subd. (a)(1).) The petitioner has the burden of proof to show
that there are changed circumstances or new evidence and that the requested
change would be in the child's best interests. (In re Stephanie M. (1994) 7
Cal. 4th 295, 317 (Stephanie M.); In re G.B. (2014) 227 Cal. App. 4th 1147, 1157
(G.B.); In re Anthony W. (2001) 87 Cal. App. 4th 246, 250 (Anthony W.).) A
section 388 petition must be liberally construed in favor of its sufficiency. (In
re Angel B. (2002) 97 Cal. App. 4th 454, 461 (Angel B.).) The moving party
must show changed, not merely changing, circumstances. (In re Casey D.


                                       12
(1999) 70 Cal. App. 4th 38, 47.) “A petition which alleges merely changing
circumstances and would mean delaying the selection of a permanent home
for a child . . . does not promote stability for the child or the child’s best
interests.” (Ibid.)
      The petitioner “need only make a prima facie showing to trigger the
right to proceed by way of a full hearing.” (In re Marilyn H. (1993) 5 Cal. 4th
295, 310.) However, if the petitioner does not meet that threshold showing,
the juvenile court in its discretion may deny a request for a section 388
hearing. (In re Jasmon O. (1994) 8 Cal. 4th 398, 415 (Jasmon O.).) “The
prima facie requirement is not met unless the facts alleged, if supported by
evidence given credit at the hearing, would sustain a favorable decision on
the petition.” (In re Zachary G. (1999) 77 Cal. App. 4th 799, 806 (Zachary G.).)
The petition’s allegations must be specific regarding the evidence to be
presented and must not be conclusory. (In re Alayah J. (2017) 9 Cal. App. 5th
469, 478 (Alayah J.).) In deciding whether a prima facie showing has been
made, the court may consider the entire factual and procedural history of the
case. (Jasmon O., at p. 415; In re Mickel O. (2011) 197 Cal. App. 4th 586, 616
(Mickel O.).) A summary denial of a section 388 petition does not violate due
process. (Jasmon O., at p. 415; Angel B., supra, 97 Cal.App.4th at p. 460.)
      The decision whether to grant or deny a section 388 petition is within
the discretion of the juvenile court. (In re B.D. (2008) 159 Cal. App. 4th 1218,
1228; In re Y. M. (2012) 207 Cal. App. 4th 892, 920.) Likewise, a decision to
summarily deny a section 388 petition without an evidentiary hearing is
within the juvenile court's discretion. (Angel B., supra, 97 Cal.App.4th at
p. 460; Zachary G., supra, 77 Cal.App.4th at p. 808.) On appeal, a reviewing
court will not disturb a discretionary decision by the juvenile court unless it
abuses its discretion by making an arbitrary, capricious, or patently absurd


                                         13
determination. (Stephanie M., supra, 7 Cal.4th at p. 318; In re Marcelo B.
(2012) 209 Cal. App. 4th 635, 642.) The appellant has the burden on appeal to
affirmatively show that the juvenile court abused its discretion. (In re A.A.
(2012) 203 Cal. App. 4th 597, 612.)
                                       B
      Contrary to the maternal grandmother’s assertion, we conclude the
court did not abuse its discretion by summarily denying her section 388
petition. First, we conclude her petition did not make a prima facie showing
of changed circumstances since the August 27, 2019 section 366.26 orders.
Her petition alleged that there were changed circumstances, citing the fact
that in November 2019 the children had been removed by the Agency from

their initial prospective adoptive home and then temporarily placed at PCC.5
However, as the Agency asserts, the children’s placement level did not change
during that entire period. The August 27, 2019 orders terminated the


5      The section 388 petition further alleges: “Contrary to the Agency’s
claims of numerous families willing to adopt the [children], [they] still
remain[] at [PCC].” Although the maternal grandmother argues on appeal
that this statement in her petition, in effect, alleged circumstances had
changed regarding the number or availability of families “willing” to adopt
the children (or, more accurately, “possible” adoptive families) and the
children’s adoptability, we disagree. Rather, that allegation asserted, at
most, that after the children were removed from their initial prospective
adoptive home, they were temporarily placed by the Agency at PCC and, at
the time of the section 388 petition (i.e., February 10, 2020), they remained at
PCC. The petition did not allege that since the section 366.26 order the
children were no longer adoptable, whether generally or specifically. To the
extent the maternal grandmother raises that new theory of changed
circumstances on appeal, we decline to consider it because it was not raised
below. (Cf. Richmond v. Dart Industries, Inc. (1987) 196 Cal. App. 3d 869, 874
[party is not permitted to change his trial theory or position and adopt new
theory on appeal]; Cox v. Griffin (2019) 34 Cal. App. 5th 440, 443 [new causes
of action raised on appeal are not cognizable].)

                                      14
parents’ parental rights, selected adoption as the children’s permanent plans,
and ordered that the children remain placed with the Agency for adoptive
placement. The record shows that the children remained placed with the
Agency during the entire period between August 27, 2019 and February 27,
2020. Although the Agency removed the children from their initial adoptive
placement in October 2019 and temporarily placed them with PCC (with an
interim two-week stay at the home of an NREFM) until the Agency found a
new adoptive home for them, the Agency found a potential adoptive mother
in January 2020 and had placed the children with her by mid-February 2020.
Therefore, throughout the entire period, the children were placed with the
Agency for adoptive placement. Despite the Agency’s subsequent changes in
their physical placements, they remained in the same level of placement

under section 366.26, subdivision (j)6 (i.e., with the Agency for adoptive
placement). Furthermore, at the time of both the August 27, 2019 hearing
and the February 27, 2020 hearing, the children were in prospective adoptive
homes, albeit different ones, and throughout that period remained in the

exclusive custody and control of the Agency.7 (§ 366.26, subd. (j).) Therefore,


6       Section 366.26, subdivision (j) provides: “If the court, by order or
judgment, declares the child free from the custody and control of both
parents . . . , the court shall at the same time order the child referred to
the . . . county adoption agency [i.e., the Agency] . . . for adoptive placement
by the agency. . . . The . . . county adoption agency [i.e., the Agency] . . . shall
be responsible for the custody and supervision of the child and shall be
entitled to the exclusive care and control of the child at all times until a
petition for adoption . . . is granted, except as specified in subdivision (n)
[regarding a prospective adoptive parent who has been the child’s caregiver
for six consecutive months].”

7     In her reply brief, the maternal grandmother argues that Agency’s
respondent’s brief wrongly relied on In re Harry N. (2001) 93 Cal. App. 4th
1378 in support of its argument that after the section 366.26 order it was
                                         15
we conclude the section 388 petition did not make a prima facie showing that
there had been a change of circumstances since the August 27, 2019 orders.
To the extent the maternal grandmother argues otherwise, her argument is
conclusory and not supported by any apposite case citation. Based on her
failure to make a prima facie showing on the first element of changed
circumstances, that failure alone is sufficient to support our conclusion that
the court did not abuse its discretion by summarily denying her petition.
(Jasmon O., supra, 8 Cal.4th at p. 415; Stephanie M., supra, 7 Cal.4th at




responsible for placing the children and selecting an adoptive home for them.
She argues Agency should not have cited that case because it was superseded
by the Legislature’s subsequent enactment of section 366.26, subdivision (n).
That statute generally provides that a prospective adoptive parent who has,
among other things, been a child’s caregiver for six consecutive months may
file a petition objecting to any proposed removal from the caregiver’s home
and, after a hearing, the court must decide if the proposed removal is in the
child’s best interests. (§ 366.26, subd. (n).) To the extent section 366.26,
subdivision (n) superseded certain language in In re Harry N., that statute
did so on grounds other than those on which Agency relied in support of its
argument that the children’s placement level in this case had remained the
same (i.e., the Agency had the exclusive care and control of the children
pursuant to section 366.26, subdivision (j)). (See, e.g., Wayne F. v. Superior
Court (2006) 145 Cal. App. 4th 1331, 1336-1341; In re M.H. (2018) 21
Cal. App. 5th 1296, 1307.) Furthermore, because the maternal grandmother
does not, nor could she persuasively, argue that she qualified as a prospective
adoptive parent within the meaning of section 366.26, subdivision (n), the
authority of the juvenile court thereunder to determine the best interests of
the children regarding their proposed removal from their caregiver’s home in
November 2019 is irrelevant to the instant case and does not show the
children had not remained in the same level of placement under section
366.26, subdivision (j) throughout the period from the August 27, 2019
section 366.26 hearing through the February 27, 2020 hearing on the section
388 petition. As we concluded ante, the children remained in the exclusive
care and control of the Agency throughout that entire period despite changes
made by the Agency in their caregivers. (§ 366.26, subd. (j).)

                                      16
p. 317; G.B., supra, 227 Cal.App.4th at p. 1157; Anthony W., supra, 87
Cal.App.4th at p. 250.)
      Second, in any event, we also conclude the maternal grandmother’s
section 388 petition did not make a prima facie showing that her requested
order placing the children in her care was in their best interests. Her
petition alleged, in a conclusory fashion, that placement of the children with
her would be better for them than their then-current placement at PCC
because they were bonded to her and wanted to be placed with her. However,
she did not cite to any supporting evidence that she could present at an
evidentiary hearing which, if true, would have supported a finding that it
was in the children’s best interests to be placed with her rather than in a
prospective adoptive home selected by the Agency for their possible
permanent placements. As discussed ante, the allegations in a section 388
petition must be specific regarding the evidence to be presented and must not
be conclusory. (Alayah J., supra, 9 Cal.App.5th at p. 478; cf. In re K.L. (2016)
248 Cal. App. 4th 52, 62-63 (K.L.) [section 388 petitions did not state prima
facie cases because they contained only conclusory allegations that placement
of children with grandmother would be in their best interests because they
were comfortable with her and she could provide stability and permanent
place for them].) The allegations in the grandmother’s petition regarding the
children’s best interests did not meet that standard and failed to specify what
evidence could be presented at an evidentiary hearing to show placement of
the children in her care was in their best interests.
      Furthermore, in deciding whether a prima facie showing has been
made, the court may consider the entire factual and procedural history of the
case. (Jasmon O., supra, 8 Cal.4th at p. 415; Mickel O., supra, 197
Cal.App.4th at p. 616.) Here, there was ample evidence in the record


                                       17
showing the maternal grandmother’s ambivalence, if not disinterest, in
caring for the children. As she informed the CASA early in the children’s
dependency cases, she preferred not to care for a child at that stage of her
life, but nevertheless did not want them to go to a foster home. In fact, when
she cared for D.D. early in his dependency case, D.D. slept at the maternal
aunt’s home for months while the maternal grandmother stayed overnight at
her boyfriend’s home. Furthermore, although she did not work, she took D.D.
to daycare five days a week where he was the first child to be dropped off and
the last to be picked up. After she no longer cared for D.D., the maternal
grandmother had an inconsistent visitation record and had gone months with
few, or no, visits with the children. The record also shows that her dilatory
conduct in completing her RFA application (e.g., not timely signing all
required forms for the release of information) was a significant reason why

the Agency had not yet completed its RFA evaluation.8 Accordingly,
considering the entire factual and procedural history of the children’s
dependency cases, the court could reasonably find that, even if the maternal
grandmother’s allegations were true that the children were bonded to her and
they wanted to be placed with her, the stability of a permanent, adoptive
home was in their best interests rather than placement with her. Therefore,

8      The court concluded post, and the Agency asserts on appeal, that the
court could not lawfully place the children with the maternal grandmother
until her RFA application had been completed and approved. The Agency
cites section 16519.5, which provides in part: “A resource family shall be
considered eligible to foster care for children . . . and approved for adoption
and guardianship.” (§ 16519.5, subd. (c)(4)(A).) Because, as discussed ante,
there is other evidence supporting the court’s finding that the maternal
grandmother did not make a prima facie showing that placement of the
children with her was in their best interests, we need not, and do not, address
the issue of whether the lack of approval of her RFA application, by itself,
precluded the court’s placement of the children with her.

                                      18
we conclude the court did not abuse its discretion by finding that she did not
make a prima facie showing that placement of the children with her was in
their best interests. Based on her failure to make a prima facie showing on
the second element of the children’s best interests, that failure, whether
considered alone or together with her failure to make a prime facie showing
on the first element of changed circumstances as discussed ante, is sufficient
to support our conclusion that the court did not abuse its discretion by
summarily denying her petition. (Jasmon O., supra, 8 Cal.4th at
p. 415; Stephanie M., supra, 7 Cal.4th at p. 317; G.B., supra, 227 Cal.App.4th
at p. 1157; Anthony W., supra, 87 Cal.App.4th at p. 250.) None of the cases
cited by the maternal grandmother are apposite to this case or otherwise
persuade us to reach a contrary conclusion. (See, e.g., In re Kimberly F.
(1997) 56 Cal. App. 4th 519; In re Aljamie D. (2000) 84 Cal. App. 4th 424.)

                                        II
                                  Section 361.3
      The maternal grandmother also contends the court erred because it
should have applied section 361.3’s relative placement preference in
considering her section 388 petition or concurrent request for placement of
the children with her.
                                        A
      Section 361.3, subdivision (a) provides: “In any case in which a child is
removed from the physical custody of his or her parents pursuant to Section
361, preferential consideration shall be given to a request by a relative of the
child for placement of the child with the relative . . . .” Section 361.3,
subdivision (d) further provides: “Subsequent to the hearing conducted
pursuant to Section 358, whenever a new placement of the child must be
made, consideration for placement shall again be given as described in this

                                        19
section to relatives who have not been found to be unsuitable and who will
fulfill the child’s reunification or permanent plan requirements. . . .”
      “It is well established that the relative placement preference found in
section 361.3 does not apply after parental rights have been terminated and
the child has been freed for adoption.” (Cesar V. v. Superior Court (2001) 91
Cal. App. 4th 1023, 1031 (Cesar V.).) In K.L., supra, 248 Cal. App. 4th 52, the
court stated: “The section 361.3 relative placement preference does not apply
where . . . the social services agency is seeking an adoptive placement for a
dependent child for whom the court has selected adoption as the permanent
placement goal.” (Id. at p. 66.) “[T]he [section 361.3] relative placement
preference does not apply to an adoptive placement; there is no relative
placement preference for adoption.” (In re A.K. (2017) 12 Cal. App. 5th 492,
498 (A.K.); see also, In re Lauren R. (2007) 148 Cal. App. 4th 841, 854-855
(Lauren R.); In re Sarah S. (1996) 43 Cal. App. 4th 274, 285-286 (Sarah S.).)
      In In re Maria Q. (2018) 28 Cal. App. 5th 577 (Maria Q.), we addressed
the issue of whether section 361.3’s relative placement preference “applies to
a relative’s request for placement after the juvenile court has held a section
366.26 hearing and the child remains in foster care pursuant to section
366.26, subdivision (b)(7).” (Id. at p. 581.) We concluded that section 361.3
did not apply after a section 366.26 order selecting a child’s permanent plan,
explaining that a relative’s request for placement of the child at that stage of
a dependency proceeding must instead be considered within the statutory
framework of sections 366.26. and 366.3. (Id. at p. 583.) We stated that
section 361.3 generally applies “[a]t the outset of the [dependency] case and
during the reunification period.” (Id. at p. 591.) In Maria Q., we
distinguished our prior opinion in In re Isabella G. (2016) 246 Cal. App. 4th
708 (Isabella G.), noting that case involved a postreunification relative


                                       20
placement, but “did not address whether the [section 361.3] relative
placement preference applies after the court has held a permanency plan
hearing under section 366.26.” (Maria Q., at p. 593.) Addressing that issue,
we stated: “In view of the statutory preferences established by the
Legislature to select a child’s permanent plan (§ 366.26, subd. (b)), the
directive in section 361.3, subdivision (a) to give ‘preferential
consideration . . . to a request by a relative of the child for placement of the
child with the relative’ does not apply. (§ 366.26, subd. (h).)” (Id. at p. 596.)
                                        B
      Contrary to the maternal grandmother’s assertion, the court did not err
by not applying the relative placement preference under section 361.3 in
denying her section 388 petition or in otherwise denying her request for
placement of the children with her. In February 2020, she filed her section
388 petition and concurrent request for placement of the children with her,
which was during the postpermanency stage of their dependency cases and
long after the August 27, 2019 section 366.26 hearing at which the court
terminated the parents’ parental rights and selected adoption as the
children’s permanent plans. As discussed ante, it is well established that
section 361.3 does not apply after a section 366.26 hearing at which adoption
is selected as a child’s permanent plan. (Cesar V., supra, 91 Cal.App.4th at
p. 1031; K.L., supra, 248 Cal.App.4th at p. 66; A.K., supra, 12 Cal.App.5th at
p. 498; Lauren R., supra, 148 Cal.App.4th at pp. 854-855; Sarah S., supra, 43
Cal.App.4th at pp. 285-286.) Accordingly, section 361.3’s relative placement
preference does not apply at this stage of the children’s dependency cases.
Therefore, contrary to the maternal grandmother’s assertion, the court did
not err by not applying section 361.3 in denying her section 388 petition and
concurrent request for placement of the children with her. Although she cites


                                        21
Isabella G., supra, 246 Cal. App. 4th 708, as support for her position that
section 361.3 applies here, we conclude in this case, like we did in Maria Q.,
supra, 28 Cal.App.5th at page 596, that because this appeal involves
proceedings after the court’s section 366.26 orders terminating the parents’
parental rights and selecting the children’s permanent plans, Isabella G. is
factually and procedurally inapposite to this case and does not persuade us to
reach a contrary conclusion regarding section 361.3’s applicability.

                                 DISPOSITION

      The orders are affirmed.

                                                                       IRION, J.


WE CONCUR:


BENKE, Acting P. J.



HUFFMAN, J.




                                      22